UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6958



WILLIAM HENRY COLEMAN,

                                              Plaintiff - Appellant,

          versus


STEVEN GAL, Warden; GERARDO MALDONADO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(CA-03-77-25AJ)


Submitted:   November 18, 2004           Decided:   November 24, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Henry Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Henry Coleman, a federal prisoner, appeals the

district   court’s    order    accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Coleman v. Gal, No. CA-03-77-25AJ (D.S.C.

May 11, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -